Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This Continuation application has been examined.  Claims 103 and 105-124 are pending.
The prior art submitted on June 29, 2022 has been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 103 and 105-124 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroeger (10,916,035).
As per claims 103 and 122, Kroeger discloses a navigation system for a host vehicle which includes at least one processor programmed to receive from a center camera onboard the host vehicle at least one captured center image including a representation of at least a portion of an environment of the host vehicle, receive from a left surround camera onboard the host vehicle at least one captured left surround image including a representation of at least a portion of the environment of the host vehicle, and receive from a right surround camera onboard the host vehicle at least one captured right surround image including a representation of at least a portion of the environment of the host vehicle, wherein a field of view of the center camera at least partially overlaps with both a field of view of the left surround camera and a field of view of the right surround camera (see at least figure 2, items 204(1) to 204(04); column 9, lines 20 to 30); provide the at least one captured center image, the at least one captured left surround image, and the at least one captured right surround image to an analysis module configured to generate an output relative to the at least one captured center image based on analysis of the at least one captured center image, the at least one captured left surround image, and the at least one captured right surround image, wherein the generated output includes per-pixel depth information for at least one region of the captured center image (see at least figures 1-5 and 8; column 3, lines 4-61; column 5, lines 50 to column 8, line 19; column 8, line 59 to column 9, line 49); and cause at least one navigational action by the host vehicle based on the generated output including the per-pixel depth information for the at least one region of the captured center image (see at least figures 1-5 and 8), wherein the analysis module includes at least one trained model trained based on training data including a combination of a plurality of images captured by cameras with at least partially overlapping fields and LIDAR point cloud information corresponding with at least some of the plurality of images (see at least column 3, lines 4-48; column 7, line 63 to column 8, line 51).
As per claim 105, Kroeger discloses that the at least one trained model includes a neural network (see at least column 15, line 41 to column 16, line 27).
As per claims 106-109, Kroeger discloses the limitations of these claims in at least figure 2 and column 9, lines 20-38; column 10, lines 3-20. 
As per claims 110-114, Kroeger discloses the limitations of these claims in at least figures 2-8 and the related text.
As per claim 115, wherein the at least one navigational action includes at least one of accelerating, braking, or turning the host vehicle (see at least column 17, lines 15-62).
As per claims 116-121, 123 and 124, Kroeger discloses the limitations of these claims in at least figures 2-8 and the related text.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Melick et al. (2018/0288320), Wisniowski (2018/0307238) and Li e al. (2020/0064483).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
December 13, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661